DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3, “or a vinyl group” and line 4, “of a phenolate group” should be changed to read “or the vinyl group” and “of the phenolate group” respectively because they are referring to the previously mentioned “vinyl group” and “phenolate group” in the claim.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. "Lignin gel with unique swelling property."
Regarding claim 1, Nishida discloses a lignin gel-based electrolyte (P82: C1; “3. Results and discussion”) comprising: a lignin polymer network containing lignin molecules (P81: C2; acetic acid lignin) and a crosslinking agent (P81: C2; Polyethylene glycol diglycidyl ether) to crosslink the lignin molecules (P82: C2); and liquid electrolyte (P81: C2; NaOH aqueous solution).
Nishida further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the crosslinking agent crosslinks the lignin molecules by a covalent bond between the crosslinking agent and the lignin molecules and wherein the liquid electrolyte is contained within the lignin polymer network.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lignin gel-based electrolyte of Nishida to have the claimed covalent bond and liquid electrolyte entrapment because the lignin gel-based electrolyte of Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the crosslinking agent contains an epoxy group or a vinyl group at each of both ends thereof, wherein the epoxy group or the vinyl group reacts with a hydroxyl group (-OH) of a phenol group of the lignin molecule or with oxygen (-O-) of the phenolate group derived therefrom to form the covalent bond.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the crosslinking agent and lignin molecules of modified Nishida to bond in the claimed manner because the lignin gel-based electrolyte of modified Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the crosslinking agent includes ethylene glycol diglycidyl ether (P81: C2; Polyethylene glycol diglycidyl ether).
Regarding claim 5, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the liquid electrolyte includes aqueous electrolyte (P81: C2; NaOH aqueous solution).
Regarding claim 6, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the liquid electrolyte includes an aqueous solvent in which sodium hydroxide is dissolved (P81: C2; NaOH aqueous solution).
Regarding claim 12, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein a degree of crosslinking of the lignin polymer network is in a range of 5 x 10-7 mol/cm3 to 5 x 10-5 mol/cm3.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lignin gel-based electrolyte of modified Nishida to have the claimed degree of crosslinking because the lignin gel-based electrolyte of modified Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above and further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since Nishida discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the covalent bond between the crosslinking agent and the lignin molecules is formed between the lignin molecules and a symmetric linear chain structure having an epoxy group at each of both ends thereof or having a vinyl group at each of both ends thereof.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the crosslinking agent and lignin molecules of modified Nishida to have the claimed covalent bond because the lignin gel-based electrolyte of modified Nishida and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. "Lignin gel with unique swelling property" as applied to claim 1 above, and further in view of Uddin et al. "A low-cost, environment-friendly lignin-polyvinyl alcohol nanofiber separator using a water-based method for safer and faster lithium-ion batteries." 
Regarding claim 2, modified Nishida discloses all the limitations of the lignin gel-based electrolyte above but does not disclose wherein each of the lignin molecules includes an alkaline lignin compound or a lignin sulfonate compound having a molecular weight of 10000 to 20000.
Uddin teaches an electrolyte film comprising a lignin (Uddin; P85: C1: 2.1. Material) wherein each of the lignin molecules includes an alkaline lignin compound having a molecular weight of 10000 (Uddin; P85: C1: 2.1. Material) which is within the claimed range of 10000 to 20000 because it is a naturally occurring abundant material having a low-cost material (Uddin; P85: C1: 1st Para.) and a high liquid electrolyte uptake (Uddin; P86: C1: 3.2. Electrolyte uptake, compatibility, and wettability).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the alkaline lignin compound of Uddin in the lignin gel-based electrolyte of modified Nishida because it is a naturally occurring abundant material having a low-cost material and a high liquid electrolyte update and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. "NiCo2O4 nanostructure-decorated PAN/lignin based carbon nanofiber electrodes with excellent cyclability for flexible hybrid supercapacitors" further in view of Nishida et al. "Lignin gel with unique swelling property."
Regarding claim 7, Lei discloses an energy storage (P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors) comprising: a first electrode; a second electrode facing away the first electrode storage (P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors); and gel-based electrolyte interposed between the first and second electrodes storage (P32: C2: 2.4. Preparation of solid state asymmetric supercapacitors).
Lei does not disclose wherein the gel-based electrolyte is a lignin gel-based electrolyte, the lignin gel-based electrolyte including: a lignin polymer network containing lignin molecules and a crosslinking agent to crosslink the lignin molecules by a covalent bond between the crosslinking agent and the lignin molecules; and liquid electrolyte contained within the lignin polymer network.
Nishida teaches a lignin gel-based electrolyte (Nishida; P82: C1; “3. Results and discussion”) comprising: a lignin polymer network containing lignin molecules (P81: C2; acetic acid lignin) and a crosslinking agent (Nishida; P81: C2; Polyethylene glycol diglycidyl ether) to crosslink the lignin molecules (Nishida; P82: C2); and liquid electrolyte (Nishida; P81: C2; NaOH aqueous solution).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize lignin gel-based electrolyte of Nishida for the gel-based electrolyte of Lei because it is a known gel suitable for the tended use as a polyelectrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Lei further discloses wherein the method of manufacturing the lignin gel-based electrolyte comprises: mixing sodium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours (Nishida; P82: C2). Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature overnight (Nishida; P82: C2).
The instant specification discloses that the method of manufacturing the lignin gel-based electrolyte comprises: mixing potassium hydroxide solution with lignin molecules and then subjecting the mixture to stirring for 24 hours [0089]. Subsequently, PEGDGE solution is added to the mixed solution which in turn is stirred for 30 minutes and then left at room temperature for 24 hours [0089].
Since modified Lei discloses a similar method of making the lignin gel-based electrolyte compared to the instant specification, a substantially identical lignin gel-based electrolyte would be expected to include wherein the crosslinking agent crosslinks the lignin molecules by a covalent bond between the crosslinking agent and the lignin molecules and wherein the liquid electrolyte is contained within the lignin polymer network.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lignin gel-based electrolyte of modified Lei to have the claimed covalent bond and liquid electrolyte entrapment because the lignin gel-based electrolyte of modified Lei and the lignin gel-based electrolyte of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Lei discloses all the limitations of the energy storage above and further discloses wherein the first electrode includes a fiber electrode (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; positive electrode; PAN/lignin nanofiber), wherein the fiber electrode is prepared by: mixing lignin molecules with at least one polymer compound selected from a group consisting of polyacrylonitrile (PAN) (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; PAN/lignin nanofiber) to form a spinning target solution (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; blended solution); electrospinning the spinning target solution to form an electrospun product (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers); and thermally treating the electrospun product (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers).
Regarding claim 9, modified Lei discloses all the limitations of the energy storage above and further discloses wherein thermally treating the electrospun product includes: a first thermal treatment at 280 ºC temperature (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; increasing the temperature from room temperature to 280 ºC at a heating rate of 1.0 ºC/min and the samples were further kept at 280 ºC for 1 h under aerobic condition) which is within the claimed range of 200 to 300 ºC temperature in an oxygen atmosphere (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; aerobic condition); and a second thermal treatment at 1000ºC temperature (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; increasing the temperature from room temperature to 1000 ºC with a heating rate of 5 ºC/min) which is within the claimed range of 800 to 1000ºC temperature in an inert gas atmosphere (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; N2 atmosphere).
Regarding claim 10, modified Lei discloses all the limitations of the energy storage above and further discloses wherein the spinning target solution contains 400 parts by weight of the polymer compound based on 100 parts by weight of the lignin molecule (Lei; P32: 2.2. Preparation of PAN/lignin carbon fibers; the mass ratio of PAN/lignin was controlled to be 80/20) which is within the claimed range of 25 to 900 parts by weight of the polymer compound.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. "NiCo2O4 nanostructure-decorated PAN/lignin based carbon nanofiber electrodes with excellent cyclability for flexible hybrid supercapacitors" and Nishida et al. "Lignin gel with unique swelling property" as applied to claim 8 above, and further in view of Tenhaeff et al. "Highly robust lithium ion battery anodes from lignin: an abundant, renewable, and low‐cost material." 
Regarding claim 11, modified Lei discloses all the limitations of the energy storage above and further discloses wherein the fiber electrode contains a fiber having an average diameter of 270 ± 15 nm (Lei; P33: C1: 3. Results and discussion) which is within the claimed range of 50 to 500 nm.
Modified Lei does not disclose wherein the fiber electrode has a porous fiber mat structure having a thickness of 10 to 200 μm.
Tenhaeff teaches an energy storage (Tenhaeff; P93: C2: 4th Para.) wherein at least one of the first electrode or the second electrode includes a fiber electrode (Tenhaeff; P93: C2: 2nd Para.) having a porous fiber mat structure (Tenhaeff; P87: C1: 2nd Para.; “free-standing, porous mats”), wherein the porous fiber mat structure has a thickness of 200 to 400 μm (Tenhaeff; P93: C2: 2nd Para.) which overlaps with the claimed range of 10 to 200 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the porous mat structure as taught by Tenhaeff for the fiber electrode of modified Lei and select a thickness of the porous fiber mat structure taught by Tenhaeff which overlaps with the claimed range and utilize it for the thickness of the porous fiber mat structure because it is a known structure suitable for the intended purpose of forming a fiber electrode and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724               

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759